Citation Nr: 1638332	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right upper thigh disorder, to include on a secondary basis.

3.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974, and from March 1978 to March 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in March 2008.  The RO furnished a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (VA Form 9) in June 2009.

In February 2011and September 2013, the Board remanded the case for additional development.  The case has now returned to the Board for further review. 

The issue of entitlement to service connection for major depressive disorder, as secondary to the service-connected tinnitus, was granted by the RO in a February 2016 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder, variously diagnosed to as degenerative arthritis, degenerative disc disease and intervertebral syndrome of the lumbar spine, is related to his active military service.

2.  The evidence of record is at least in relative equipoise as to whether the Veteran has a presently existing disability manifested by neurological impairment of the right lower extremity.

3.  The evidence of record is at least in relative equipoise as to whether the Veteran's neurological impairment of the right lower extremity is proximately due to or the result of the (now) service-connected lumbar spine disorder.

4.  The evidence of record is it at least in relative equipoise as to whether the Veteran's left foot disorder, variously diagnosed to include hallux valgus of the left foot, is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for a lumbar spine disorder, variously diagnosed to as degenerative arthritis, degenerative disc disease and intervertebral disc syndrome of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for the establishment of entitlement to service connection for neurological impairment of the right lower extremity (claimed as right upper thigh disorder), as secondary to a service-connected condition, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for the establishment of entitlement to service connection for a left foot disorder, variously diagnosed to include hallux valgus of the left foot, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in March 2007 and November 2007 in which the RO advised the Veteran of the evidence needed to substantiate his claims.  These letters were also sent prior to the initial adjudication of the Veteran's claim in March 2008.  The Veteran was advised in the letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.  Finally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

B.  Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, private treatment records, VA medical treatment and lay statements to the extent possible.

The Veteran also underwent a VA examination in connection with his claims in October 2015.  In February 2016, VA addendum opinions were also issued.  The Board finds that the resulting examination and addendum reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination report and addendum opinions in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the February 2011 and September 2013 remand directives, which included attempting to obtain the outstanding treatment records and VA addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  38 C.F.R. 
§ 3.310(a).  Service connection may also be established when a service-connected condition has aggravated a non-service connected condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background and Analysis

Lumbar Spine

The Veteran contends that his low back condition was caused by a spinal tap performed in service to rule out meningitis.  Alternatively, the Veteran maintains that his back condition can be attributed to a karate injury and/or a motor vehicle accident in service.  

The Veteran's service treatment records include evidence of chronic low back pain (LBP) during service.  In his Reports of Medical History dated July 1970, April 1974, and February 1978, the Veteran checked boxes indicating that he did not have, and had never had, "back trouble of any kind" or "recurrent back pain."  However, in his Reports of Medical History dated March 1986, March 1989, June 1990, October 1991, and February 1994, the Veteran checked boxes indicating that he had "recurrent back pain."  In his March 1986 Report of Medical History, a notation was made that the Veteran was involved in an automobile accident in 1985 at Ft. McClellan, Alabama, for which he received treatment at Noble Hospital.

In his Reports of Medical Examination dated July 1970, April 1974, February 1978, March 1986, March 1989, June 1990, October 1991, and February 1994, clinicians determined that the Veteran's spine and other musculoskeletal system were normal.

In an undated "Master Problem List," under the heading "Temporary (Minor) Problems," a listing of mechanical LBP was noted to have occurred in 1972.  Additionally, an in-service clinician diagnosed the Veteran with chronic LBP in November 1998.  Also in November 1998, a PNH physician administered an x-ray of the Veteran's back.  The physician noted that the Veteran had chronic LBP since 1971 after undergoing a lumbar puncture (LP) to rule out (R/O) meningitis.  The in-service physician diagnosed focal sclerosis of the bilateral pars interacticularis of L5, with no evidence of spondylolysis or spondylolisthesis, and normal height and alignment of the lumbar vertebrae.

After his service, in July 1999, the Veteran sought treatment for his lumbar spine from a private clinician, Dr. Bond.  The Veteran reported having burning and discomfort on the right side of his back in the vicinity of the costovertebral angle (CVA), although those symptoms were not present on examination.  Dr. Bond found that neurological and neuromuscular evaluations of the Veteran's back were essentially normal, and that he was unable to elicit back pain with range of motion, bending, or stretching tests.  Dr. Bond's assessment was that the Veteran's back pain "seems to be associated with irritation to possibly his diaphragm recruiting some back muscle pain.  There may be a neurologic or neuritis component to this because it is only aggravated with sitting and not necessarily with lifting, bending or twisting."

In February 2004, the Veteran underwent another x-ray administered by a PNH physician.  The Veteran reported experiencing LBP.  The physician found that the Veteran's L5-S1 had normal bony alignment, disk spaces, and osseous structures; well-maintained vertebral heights; no evidence of fracture or spondylolisthesis; grossly normal sacroiliac joints; and normal soft tissues.  The physician diagnosed the Veteran with a normal limited lumbar spine.

The Veteran again sought treatment from Dr. Bond in November 2004.  The Veteran reported having lower back pain problems since a spinal tap in 1972, and a "repeat injury" in 1977.  The Veteran complained of general lower back pain, occasionally flaring up, with radicular pain into the right lateral thigh.  The Veteran reported taking Ultram for his lumbar spine symptoms.  Dr. Bond observed that the Veteran's L3-L4 spinous process was mildly irritable with direct palpation.  He diagnosed the Veteran with chronic LBP, mild and well controlled.

The Veteran sought treatment from VA as a new patient in September 2006.  The VA physician diagnosed the Veteran with LBP.

VA provided the Veteran with a C&P examination of his spine and spinal cord in November 2007.  The VA examiner reviewed the claims file.  The Veteran reported experiencing three back injuries during service.  First, he stated that he had a lumbar puncture in 1971 for suspected meningitis.  Second, he reported that he twisted his back in 1974 as a result of a karate kick in a class, that x-rays were negative for a fracture or other pathological changes, and that he was treated with a back brace.  The Board notes that the Veteran's service treatment records include treatment for a bruised right leg (lower anterior tibia) due to a kick in karate class in June 1972, but no complaints, diagnosis, or treatment was noted regarding either back symptoms or a back brace as a result of that incident.  Third, he noted that he sustained trauma during a motor vehicle accident in 1984.  The Veteran stated that he continues to have constant aching and nagging pain in his lower back, in the area of his lumbar puncture, with pain and numbness radiating to his right femur.  He reported that he cannot get out of bed on many days, lift more than 5 pounds, or stand for more than 20 minutes.  He noted that he takes Ultram for pain control.  With respect to employment, he reported having worked for a pool company in 2001, and as an administrator from 2003 to 2005.

The November 2007 VA examiner found that the Veteran had a slightly stiff gait secondary to his back complaint.  His back had no evidence of congenital scoliosis, and no evidence of hyperkyphosis or lordosis.  There was no muscle atrophy, and no palpable spasm or tenderness of the paravertebral muscular spine.  Straight leg raise testing was positive bilaterally.  The Veteran's sensory examination showed him to be intact to sharp, dull, and light touch.  On range of motion testing, he had flexion to 80 degrees, extension to 0 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 30 degrees to the right, and to 45 degrees to the left.  The VA examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine.  The examiner opined that, based on the preponderance of medical evidence, the Veteran's lumbar degenerative disc disease was not caused by or related to his lumbar puncture.  The examiner did not provide an etiological opinion as to whether any event during the remainder of the Veteran's service-including his alleged karate and motor vehicle injuries-caused or aggravated his lumbar degenerative disc disease.

VA also provided the Veteran with a C&P examination of his mental condition in December 2007, at which he reported that he reinjured his back in service in 1984 by intentionally driving his truck into a tree in a suicide attempt.  The Veteran stated that no misconduct was found, and that he was sent to a psychiatric ward for approximately six weeks.

In March 2008 and August 2008, a PNH clinician diagnosed the Veteran with a backache.  In September 2008, another PNH clinician diagnosed the Veteran with arthralgias in multiple areas after the Veteran reported that he was unable to work or sleep because of his back pain.  Also in September 2008, the Veteran underwent another x-ray administered by a PNH clinician, who diagnosed the Veteran with degenerative disc disease at L5-S1, and with an 8 millimeter (mm) dense opacity projecting over the left L1 transverse process, which he found "may be a calcification of uncertain etiology."

In October 2008, a PNH clinician administered a magnetic resonance imaging (MRI) test of the Veteran's lumbar spine, and found disproportionate intervertebral disc desiccation from L2-3 through L5-S1; multiple T1- and T2-type hyperintense structures within the lumbosacral spine, including a large, round structure within almost the entire volume of the L1 vertebral body, compatible with hemangiomas (abnormal buildups of blood vessels); a circumferential disc bulge with tear of the annulus fibrosis, mild bilateral neural foraminal narrowing, and bilateral ligamentum flava hypertrophy (a degenerative condition of the spine wherein the spinal canal shrinks and impinges on the nerves of the spinal cord) at L4-5; a circumferential disc bulge with tear of the annulus fibrosis at L5-S1; and multilevel lumbar spondyloarthropathy (an inflammatory joint disease).

The Veteran, in December 2008, told a private physical therapist, K. Midgett, P.T., that he had injured his back in an automobile accident in 1989, and had started getting back pain in 1994.  The Veteran reported that his low back had gotten better from 1996 to 1999, but that it had gotten worse when he started his own company and was on the road for long hours.  He further stated that his low back began hurting significantly in 2006.  

In April 2009, another private physician, C.E. Chapleau, M.D., noted that the Veteran reported that he was working part-time as a bus driver.  The Veteran stated that he hurt his back in a motor vehicle accident in 1986, and began having lower back pain of such severity that it required the use of a walking stick in 1999.  Dr. Chapleau noted that the Veteran had another MRI scan in 2009, which showed "some routine wear and tear changes with disc bulge and possible tear of the annulus at L5-S1, maybe a little more on the right than the left.  He has a little bit of wear and tear changes at L4-5 but nothing major."  Dr. Chapleau found that the Veteran had no muscular spasm and no neurological deficit.  The Veteran had flexion to 30 degrees.  Dr. Chapleau diagnosed the Veteran with bulging lumbar discs and chronic back pain, and determined that "there is no surgical remedy for him."

Another private physician, A.B. Stein, M.D., performed an intraarticular facet block at L4-5 and L5-S1 bilaterally on the Veteran in June 2009.  Dr. Stein diagnosed the Veteran, both preoperatively and postoperatively, with lumbago, lumbar spondylosis, lumbar neuroforaminal stenosis, and lumbar facet syndrome.

In March 2010, another private clinician, W.C. Wilson, D.O., evaluated the Veteran for the extent and disability of military service injuries and illnesses.  Dr. Wilson noted that he had reviewed the Veteran's available medical records, and performed a complete history and physical.  Dr. Wilson opined that the Veteran's "back...pain [was] noted as injuries reported while [on] active duty and therefore [is] NOT debatable."  He further opined that, based on his own experience in military service, "sick call was essentially, a focus of getting the men back to work as soon as possible.  'Patch and go' was the order.  Deep investigation of diagnosis and treatment was NOT the standard operating procedure while underway.  [The Veteran's] back...pain [is] documented and the service connection cannot be disputed."  Upon direct physical examination, the Veteran showed limited range of motion to all facets.  He walked tenderly and slowly.  His guarding of his back was obvious upon sitting, and he took pains to sit properly with his back and neck.  He was unable to respond quickly to peripheral stimuli to his neck and back.  MRI showed two annular tears, disc bulges and at L4-L5 and L5-S1 paracentral to the right.  L5-S1, being paracentral, confirms the tingling and numbing he feels down his legs.  L4-L5 bulges exacerbated this region.  In view of the foregoing, Dr. Wilson expressed the opinion that the Veteran's lumbar spine disability is as likely as not linked to the back problems complained of and diagnosed during service.

An October 2015 VA examination report confirmed a diagnosis of degenerative arthritis of the spine and intervertebral disc syndrome.  However, the February 2016 VA addendum found that the diagnosed lumbar disability is less likely than not caused by or a result of an in-service injury, event, or illness.  The VA examiner explained that the motor vehicle accident sustained in service was a minor trauma based on the medical evidence and would not have contributed to the current low back disability.  Instead, the Veteran's arthritis is a common development due to advanced age.  

In reviewing the totality of the evidence, including the March 2010 private report and the February 2016 VA report, the Board determines that with the resolution of all reasonable doubt in the Veteran's favor, service connection for a lumbar spine  disorder, variously diagnosed as degenerative arthritis, degenerative disc disease and intervertebral disc syndrome of the lumbar spine, is warranted.  In this context, the Veteran's contentions that his low back disorder was caused by service is supported by the medical opinion entered in March 2010, and is opposed by medical opinion entered in February 2016.  However, the Veteran's medical records, including his medical history, as a whole lends support, in effect to both the foregoing opinions.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's low back disorder, variously diagnosed to include degenerative arthritis, degenerative disc disease and intervertebral disc syndrome of the lumbar spine, originated during service.


Right Upper Thigh

The Veteran seeks service connection for a right upper thigh condition, which he maintains is secondary to his low back disorder.  As previously discussed herein, service connection for a low back disorder, variously diagnosed to include lumbar spine degenerative disc disease, has been established by this Board decision

The Veteran's service treatment records include no evidence of a right upper thigh disorder during service.  In his Reports of Medical History dated July 1970, April 1974, February 1978, March 1986, March 1989, June 1990, October 1991, and February 1994, the Veteran checked boxes indicating that he did not have, and had never had, cramps in his legs.  Likewise, in his Reports of Medical Examination dated July 1970, April 1974, February 1978, March 1986, March 1989, June 1990, October 1991, and February 1994, clinicians determined that the Veteran's lower extremities and musculoskeletal system were normal.

After service, in November 2004, Dr. Bond noted that the Veteran complained of general lower back pain with radicular pain into the right lateral thigh.

Similarly, the Veteran alleged in March 2007 that "not only does my back now continuously pain me, it ha[s] debilitated me from doing jobs I would like to do, like other [than] road truck driving.  The pain [has] escalated and is now [a]ffecting my upper right thigh."

Likewise, the November 2007 VA examiner noted that the Veteran reported that his lumbar spine pain "is radiating down his right thigh to the lateral aspect of a level of approximately the mid femur....He states that when the pain does radiate down the right thigh, there is associated numbness."  On examination, the Veteran was intact to sharp versus dull, and to light touch.  The examiner did not provide a diagnosis or etiological opinion as to the Veteran's claimed right upper thigh disorder.

In April 2009, Dr. Chapleau noted that the Veteran reported having lower back pain which radiates to the lateral aspect of the right leg, and some pain into the groin, and some left leg pain down to the mid lateral thigh.  Dr. Chapleau's objective finding was that the Veteran had no neurologic deficit.

It is significant to point out, however, that in March 2010, Dr. Wilson reached the opposite conclusion.  Following examination and view of the Veteran's medical record, including his service treatment records, Dr. Wilson opined that the Veteran's lumbosacral spine disorder at "L5-S1, being paracentral, confirms the tingling and numbing he feels down his legs."  He further opined that the Veteran's "right lower extremity condition/disability is as likely as not linked to the back problems complained of and diagnosed while in [service.]"  Dr. Wilson diagnosed the Veteran with severe incomplete paralysis, with marked muscular atrophy, and an inability to walk on his heels or toes.  This conclusion was supported by Dr. Bond in July 1999.  In this regard, Dr. Bond's assessment was that the Veteran's back pain "seems to be associated with irritation to possibly his diaphragm recruiting some back muscle pain.  There may be a neurologic or neuritis component to this because it is only aggravated with sitting and not necessarily with lifting, bending or twisting."  Accordingly, the Board points out that Dr. Bond's comments in July 1999, as well as treatment for subsequent medical complaints of lower back pain with radicular pain into the right lateral thigh in private and VA reports from November 2004 to March 2010, seem to strongly suggest that the Veteran's lumbar spine disorder does present with an associated neurologic component involving the right lower extremity.

When the evidence is considered together, the VA must determine whether the preponderance of the evidence is against the claim, or if the evidence is in relative equipoise, with the Veteran prevailing in the latter event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the medical evidence is at least in relative equipoise as to the existence and etiology of a disorder characterized by neurological impairment of right lower extremity.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for neurological impairment of right lower extremity (claimed a right upper thigh disorder), as secondary to the service connected lumbar spine disorder, is warranted.


Left Foot Condition

The Veteran's service treatment records show some evidence of a foot disorder.  In his Reports of Medical History dated July 1970, April 1974, February 1978, March 1986, March 1989, and February 1994, the Veteran checked boxes indicating that he did not have, and had never had, "foot trouble."  However, in his Reports of Medical History dated June 1990 and October 1991, the Veteran checked boxes indicating that he had "foot trouble."

In his Reports of Medical Examination dated July 1970, April 1974, February 1978, March 1986, March 1989, June 1990, October 1991, and February 1994, clinicians determined that the Veteran's lower extremities and musculoskeletal system were normal.

After service, in October 2008, a PNH clinician diagnosed the Veteran with plantar fasciitis (irritation and swelling of the thick tissue on the bottom of the feet).  The clinician did not provide an etiological opinion.

Here, service treatment records are negative for any complaints, diagnoses, or treatment of a left foot disorder.  The Veteran's July 1970 enlistment examination showed that he had normal feet, as well as subsequent examinations in February 1978, March 1986, March 1998, June 1990, October 1991, and February 1994.  Similarly, the Veteran denied any foot troubles in the reports of medical history in July 1970, April 1974, February 1978, March 1986, March 1989.  That notwithstanding, the Veteran did report foot troubles in a June 1990 and October 1990 report of medical history, and he further related his foot problems to a left ankle and knee pain in January 1990.  In a February 1994 report of medical examination, the Veteran denied any foot troubles.  

In March 2010, Dr. Wilson opined that the Veteran's "left ankle/foot condition/disability is as likely as not linked to the left ankle/foot problems complained of and diagnosed while in [service.]"

At the October 2015 VA examination, the Veteran denied a left foot condition, although he reported that he was diagnosed with mild hallux valgus.  The examiner concluded that the Veteran's left foot condition is asymptomatic.  

In a February 2016 VA addendum opinion, the examiner confirmed a diagnosis of hallux valgus beginning in October 2015.  The examiner explained that hallux valgus is a foot deformity as a result of wearing tight footwear or squeezing the toes together, which is commonly encountered in daily life.  According to the VA examiner, it was more likely that the Veteran's left foot hallux valgus arose from those situations than service.  

In reviewing the totality of the evidence, including the March 2010 private report and the February 2016 VA report, the Board determines that with the resolution of all reasonable doubt in the Veteran's favor, service connection for a left foot disorder, variously diagnosed to include hallux valgus of the left foot, is warranted.  In this context, the Veteran's contentions that his left foot disorder was caused by service is supported by the medical opinion entered in March 2010, and is opposed by medical opinion entered in February 2016.  However, the Veteran's medical records, including his medical history, as a whole lends support, in effect to both the foregoing opinions.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's left foot disorder, variously diagnosed to include hallux valgus, originated during service.


ORDER

Entitlement to service connection for a lumbar spine disorder, variously diagnosed to include degenerative disc disease of the lumbar spine, is granted.  

Entitlement to service connection for neurological impairment of the right lower extremity (claimed as a right upper thigh disorder), as secondary to the service-connected lumbar spine disorder, is granted.

Entitlement to service connection for a left foot disorder, variously diagnosed to include hallux valgus of the left foot, is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


